Citation Nr: 1758326	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  08-28 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an extraschedular rating for the Veteran's lumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1975 to July 1980 and October 1981 to June 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board in June 2012 and October 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2014, the issues above were remanded for further development.  The Veteran recently submitted a VA Form 21-8940 Application for Increased Compensation Based on Unemployability in connection with his claim.  Remand is necessary so that the information contained in this application may be considered by the RO in the first instance.

Additionally, in April 2017 the Veteran submitted a statement that his lumbar spine condition causes temporary paralysis.  This statement indicates that the Veteran's lumbar spine disability has worsened since his most recent VA examination in March 2015.  Thus, a new VA examination should be scheduled addressing the severity of the Veteran's current disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Finally, in its October 2014 remand, the Board directed that the RO adjudicate the extraschedular aspect of the Veteran's back disability claim and whether entitlement to a TDIU is warranted.  Although the RO adjudicated the TDIU issue, it did not issue a Supplemental Statement of the Case addressing entitlement to an extraschedular rating.  This should be accomplished on remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and ask the Veteran to provide an authorization for any private medical records he would like considered in connection with his appeal.

2.  Schedule the Veteran for a VA examination to address his lumbar spine disability, including his contention that this condition causes temporary paralysis.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all lumbar spine pathology found to be present, as well as any associated neurologic problems.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint (in the case of the right shoulder).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  In doing so, the examiner must comment on the Veteran's report of "temporary paralysis."

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The examiner must also identify all manifestations of the Veteran's low back disability, to specifically include any neurological impairment.

3.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal, including the extraschedular aspect of the Veteran's back disability claim.  If any benefits sought are not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

